Citation Nr: 1826313	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  		)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to a compensable rating for erectile dysfunction with priapism.  

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbar spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Jarrette A. Marley, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1975 to September 1978, and from December 1980 to December 1999.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from November 2010 and June 2012 rating decisions by the Houston, Texas Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran testified before the undersigned Veterans Law Judge in a January 2018 video conference hearing.  

The Board acknowledges that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  In this case, a claim for TDIU is not raised as the evidence of record indicates that the Veteran is substantially gainfully employed.  See, e.g., January 2018 video conference hearing (wherein the Veteran testified he was gainfully employed).  Accordingly, the matter of entitlement to TDIU is not before the Board and will not be addressed herein.

The Board also notes that the Veteran perfected an appeal in the matter of entitlement to an increased rating for recurrent headaches.  In an October 2017 rating decision, the Veteran was awarded a 50 percent (maximum) disability rating for his recurrent headaches, effective the date of his claim.  Such is considered a full grant of the issue on appeal, and the matter of entitlement to an increased rating for recurrent headaches is no longer on appeal, and is not addressed herein.  

Finally, the Board notes that in a January 2018 VA Form 21-526EZ, the Veteran filed, in part, a claim for an increased rating for his peripheral neuropathy of the left lower extremity (associated with his service-connected degenerative disc disease of the lumbar spine).  Inasmuch as the matter of entitlement to an increased rating for degenerative disc disease of the lumbar spine is already before the Board, the matter of entitlement to an increased rating for the Veteran's peripheral neuropathy of the left lower extremity is considered inextricably intertwined with his claim for an increased rating for the lumbar spine, and will be considered together.  

The issues of service connection for alopecia and an increased rating for depressive disorder have been raised in a January 2018 VA Form 21-526EZ, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 

The issue of entitlement to an increased rating for degenerative disc disease of the lumbar spine is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

On January 4, 2018, at the video conference hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issue of entitlement to a compensable rating for erectile dysfunction with priapism.  


CONCLUSION OF LAW

The criteria for withdrawal of an appeal of the issue of entitlement to a compensable rating for erectile dysfunction with priapism have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).  





REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  Here, the Veteran has withdrawn his appeal of the issue of entitlement to a compensable rating for erectile dysfunction with priapism, at his January 2018 video conference hearing.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of that issue, and it is dismissed.


ORDER

The appeal of the issue of entitlement to a compensable rating for erectile dysfunction with priapism is dismissed.  


REMAND

As to the Veteran's claim seeking an increased rating for his lumbar spine disability, the Veteran was most recently afforded a VA examination in October 2017.  It was noted that no records were reviewed, and that there was no radiation of the low back pain, and no flare-ups of the lumbar spine.  At the January 2018 video conference hearing, the Veteran challenged the accuracy of the examination, reporting pain radiates down both his legs, and that he has flare-ups of his back pain which have caused him to fail to appear for work.  The Board finds the Veteran's criticism of the October 2017 VA examination particularly striking when reviewed in light of his treatment records and the other VA examinations during the appeal period that routinely note the Veteran's complaint of flare-ups of low back pain and radiation of pain into both legs.  See August 2010 VA examination.  Therefore, the Board finds the October 2017 VA examination is inadequate.  
In addition, the United States Court of Appeals for Veterans Claims (Court) has issued the decisions in Correia v. McDonald, 28 Vet. App. 158, 166 (2016) and Sharp v. Shulkin, 29 Vet. App. 26 (2017), concerning the adequacy of VA orthopedic examinations.  The Court in Correia held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  28 Vet. App. at 170.  In Sharp, the Court held that before a VA examiner opines that he or she cannot offer an opinion as to additional functional loss during flare-ups without resorting to speculation based on the fact that the examination was not performed during a flare-up, the examiner must "elicit relevant information as to the veteran's flares or ask him to describe the additional functional loss, if any, he suffered during flares and then estimate the veteran's functional loss due to flares based on all the evidence of record-including the veteran's lay information-or explain why she could not do so."  29 Vet. App. at 35.  In light of these decisions, the Board finds that a new VA examination should be provided addressing the Veteran's lumbar spine disability (and any associated neurologic abnormalities of the lower extremities).  

Accordingly, the case is REMANDED for the following action:

1. Obtain any updated VA treatment records.  
2. Notify the Veteran that he may submit lay statements from himself and from other individuals (including co-workers) who have first-hand knowledge as to the nature, extent and severity of his lumbar spine disability, and the impact of the disability on his ability to work.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.  
3. Schedule the Veteran for an appropriate VA examination (by someone other than the October 2017 examiner) to determine the current nature of his lumbar spine disability.  The claims file should be made available to and reviewed by the examiner and all necessary tests should be performed.  All findings should be reported in detail.  

The examiner should identify all lumbar spine pathology found to be present.  The examiner should conduct all indicated tests and studies, to include range of motion studies.  The joints involved should be tested in both active and passive motion, in weight-bearing and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  

The examiner should describe any pain, weakened movement, excess fatigability, instability of station and incoordination present.  

The examiner should also state whether the examiner is taking place during a period of flare-up.  If not, the examiner should ask the Veteran to describe the flare-ups he experiences, including: frequency, duration, characteristics, precipitating and alleviating factors, severity and/or extent of functional impairment he experiences during a flare-up of symptoms and/or repeated use over time.  

Based on the Veteran's lay statements and the other evidence of record, the examiner should provide an opinion estimating any additional degrees of limited motion caused by functional loss during a flare-up or after repeated use over time.  If the examiner cannot estimate the degrees of additional range of motion loss during flare-ups or after repetitive use without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e., no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e., additional facts are required, or the examiner does not have the needed knowledge or training).  

The examiner should also identify any neurologic impairment related to his lumbar spine disability, to specifically include the nature and severity of his left lower extremity peripheral neuropathy, and any right lower extremity neurologic disability found, as well as any bowel or bladder problems.  

4. Then readjudicate the appeal.  If the benefits sought on appeal are not granted in full, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


